Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a mental process without significantly more. 
The independent claims 1, 12, and 20 recite receiving a request for a content item, determining the content item is stored in a plurality of locations, determining to obtain the identified content item from a first location and a second location based on available resources associated with the locations, each location storing a serialized representation of the file system, extracting the identified content item including building a stubbed tree data structure using the representations, and providing the extracted content item. These steps appear to involve retrieving data from data structures, accessing the data structures, and building additional data structures to access the retrieved data. A human being equipped with a generic computer is capable of performing such data retrieval and data structure building steps. 
As noted in MPEP 2106.04(a)(2) III C, “claims can recite a mental process even if they are claimed as being performed on a computer. 

The Supreme Court recognized this in Benson, determining that a mathematical algorithm for converting binary coded decimal to pure binary within a computer’s shift register was an abstract idea. The Court concluded that the algorithm could be performed purely mentally even though the claimed procedures "can be carried out in existing computers long in use, no new machinery being necessary." 409 U.S at 67, 175 USPQ at 675. See also Mortgage Grader, 811 F.3d at 1324, 117 USPQ2d at 1699 (concluding that concept of "anonymous loan shopping" recited in a computer system claim is an abstract idea because it could be "performed by humans without a computer").”

MPEP 2106.04(a)(2) III C 1-3 further elaborate on the idea that a claim may still be directed towards an abstract idea despite the use of a generic machine. Thus, though the claims may not be performed in a human mind, the data access and data building steps may be performed by a human with a generic computer. The recitation of generic computing elements alone is not enough to say that a claim is not directed towards a mental process. 
This judicial exception is not integrated into a practical application because none of the claimed steps appear to improve the functioning of a computer or require the use of a specific machine. The claims merely access data, build data structures to retrieve the data, and retrieve the data. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because any additional elements in the claims, such as accessing data in a serialized representation of a file system snapshot and building a snapshot tree with a defined structure, do not appear to improve the processing of a computer or require the use of a specific machine. The additional elements appear to merely be defined data structure types. These defined data structure types do not appear to improve the processing of a computer or require the use of a specific machine
Dependent claims 2-11 and 13-19 are merely directed towards additional steps that defined data retrieval aspects of the invention or additional data structure definitions in the claimed steps. None of these steps appear to improve the processing of a computer or require the use of a specific machine. Thus, none of the dependent claimed appear to have a practical application or include additional elements that are sufficient to amount to significantly more than the judicial exception. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-12, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. (US Pre-Grant Publication 2013/0110790) in view of Voellmann et al. (US Pre-Grant Publication 2012/0016976). 

As to claim 1, Matsumoto teaches a method, comprising: 
receiving a request to obtain an identified content item (see Figure 34 and paragraphs [0210]-[0215]. A request may be received to obtain an identified content item, such as a file “c.txt.”); 
determining that the identified content item is stored in a plurality of locations (see paragraphs [0210]-[0215] and Figure 34. After restoration, the file “c.txt.” is determined to be stored in both the first server and the second server that is used to restore the first server. Also see paragraph [0206] for a description of the restoration process for restoring file and directory information from the second server to the first server. This creates a copy of content items in both locations);
determining to obtain the identified content item from a first storage location storing a first … representation of a file system snapshot that includes the identified content item and a second storage location storing a second … representation of the file system snapshot that includes the identified content item based on available resources associated with the plurality of locations (see paragraphs [0210]-[0215] and Figure 34. The file is obtained from the first server, which stores a representation of the file system. The obtained file is also obtained from the second server to populate the first server, which stores all of the directory metadata information, as a representation of the file system); 
extracting the identified content item from the first … representation at the first storage location and from the second … representation at the second storage location including building a stubbed tree data structure using the first … representation and the second … representation (see Figure 34 and paragraphs [0210]-[0215]. A stubbed tree data structure is built on the first server using whatever portion of the representation exists on the first server and additional information retrieved from the second server), 
wherein the stubbed tree data structure is a partial representation of a tree data structure that represents a file system, the stubbed tree data structure including at least a root node, one of one or more intermediate nodes, and one of one or more leaf nodes, wherein a first leaf node of the one or more leaf nodes corresponds to the identified content item (see Figure 34(B), which shows a stubbed snapshot tree having a root “/”, intermediate nodes such as “/dir1” and “/dir2”, and a leaf node such as “c.txt”, which corresponds to the requested content item); and 
providing the extracted identified content item using the stubbed tree data structure (see Figure 34 and paragraphs [0213]-[0215]. The clients receive the requested content item using the stubbed tree data structure).  
Matsumoto does not clearly show: 
storing a first serialized representation of a file system snapshot …
a second serialized representation of the file system snapshot 
Voellmann teaches: 
storing a first serialized representation of a file system snapshot (see paragraphs [0084]-[0086] and Figures 8A-8B. A file system, including properties of the folders and objects, may be serialized)…
a second serialized representation of the file system snapshot (see paragraphs [0084]-[0086] and Figures 8A-8B for storing a serialized representation of a file system. As noted above, Matsumoto teaches storing multiple representations of a file system snapshot). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Matsumoto by the teachings of Voellmann, because the serialization format of Voellmann teaches to serialize hierarchical data such that the data may be easily transmitted to and understood by a client. Thus, Matsumoto, as modified as Voellmann, will be more efficient in receiving the hierarchical data for the restoration operations. As noted in paragraph [0074], Voellmann discusses how message management may help minimize potential waste of bandwidth or other resources. 

As to claim 7, Matsumoto as modified teaches the method of claim 1, wherein at least one of the first storage location and the second storage location is a cloud storage location (see Matsumoto paragraphs [0064] and [0067]. The servers are connected over a network, and cloud services may be provided).  

As to claim 8, Matsumoto as modified teaches the method of claim 1, wherein the building the stubbed tree data structure further includes reading at least a portion of the first serialized representation from the first storage location and at least a portion of the second serialized representation from the second storage location (see Matsumoto Figure 34 and paragraphs [0210]-[0215]). 

As to claim 9, Matsumoto as modified teaches the method of claim 1, wherein the building the stubbed tree data structure includes building the stubbed tree data structure such that the stubbed tree data structure is populated only by the identified content item (see Matsumoto Figure 34 and paragraphs [0210]-[0215]. Only the requested item initially populates the tree).  

As to claim 10, Matsumoto as modified teaches the method of claim 1, further comprising determining the plurality of locations storing the identified content item (see Matsumoto Figure 34 and paragraphs [0210]-[0215]. Two locations storing the identified content item are determined).  

As to claim 11, Matsumoto as modified teaches the method of claim 1, wherein the first serialized representation of the file system snapshot and the second serialized representation of the file system snapshot are the same (see Matsumoto Figure 34 and paragraphs [0210]-[0215]. The two servers’ file system representations are the same after synchronization. See Voellmann paragraphs [0084]-[0086] and Figures 8A-8B for a serialized representation of a file system).

As to claims 12 and 20, see the rejection of claim 1. 
As to claim 16, see the rejection of claim 7. 
As to claim 17, see the rejection of claim 8. 
As to claim 18, see the rejection of claim 9. 
As to claim 19, see the rejection of claim 10. 

Claims 2-6 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. (US Pre-Grant Publication 2013/0110790) in view of Voellmann et al. (US Pre-Grant Publication 2012/0016976), further in view of Petruzzo (US Pre-Grant Publication 2010/0030754). 

As to claim 2, Matsumoto as modified teaches the method of claim 1.
Matsumoto does not clearly show wherein the plurality of locations are enumerated in an index.
Petruzzo teaches: 
wherein the plurality of locations are enumerated in an index (see Petruzzo paragraph [0010] and [0076] and Figure 13. Users may search for an identified content item).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Matsumoto by the teachings of Petruzzo, because Petruzzo provides greater control to a user when restoring a file. This will increase the usability of Matsumoto, as modified as Petruzzo, to ensure that a user will more easily be able to restore a file in a situation where the user needs to find the file. 

As to claim 3, Matsumoto as modified teaches the method of claim 2, further comprising searching the index for the identified content item (see Petruzzo paragraph [0010] and [0076] and Figure 13. Users may search for an identified content item).

As to claim 4, Matsumoto as modified teaches the method of claim 3, wherein the index is searched based on a specified search term, a specified name of a file, a specified name of a data structure, and/or a specified name of a directory (see Petruzzo paragraph [0010] and [0076] and Figure 13. Users may search for specified terms or paths).  
As to claim 5, Matsumoto as modified teaches the method of claim 1. 
Matsumoto as modified does not teach further comprising selecting the first storage location and the second storage location from the plurality of locations.
Petruzzo teaches further comprising selecting the first storage location and the second storage location from the plurality of locations (see Petruzzo paragraphs [0074]-[0076]. Users may select locations from which to restore data and to build and store the data).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Matsumoto by the teachings of Petruzzo, because Petruzzo provides greater control to a user when restoring a file. This will increase the usability of Matsumoto, as modified as Petruzzo, to ensure that a user will more easily be able to restore a file in a situation where the user needs to find the file. 

As to claim 6, Matsumoto as modified teaches the method of claim 1.
Matsumoto does not appear to teach further comprising: 
Attorney Docket No. COHEPO19C177 PATENTproviding the plurality of locations to a user; and 
determining to obtain the identified content item from the first storage location and the second storage location in response to receiving a selection of the first storage location and the second storage location. 
Petruzzo teaches: 
Attorney Docket No. COHEPO19C177 PATENTproviding the plurality of locations to a user (see Petruzzo paragraphs [0074]-[0076]. Users may select from multiple locations for restoring and saving backup data); and 
determining to obtain the identified content item from the first storage location and the second storage location in response to receiving a selection of the first storage location and the second storage location (see Petruzzo paragraphs [0074]-[0076]. Users may select locations from which to restore data and to build and store the data).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Matsumoto by the teachings of Petruzzo, because Petruzzo provides greater control to a user when restoring a file. This will increase the usability of Matsumoto, as modified as Petruzzo, to ensure that a user will more easily be able to restore a file in a situation where the user needs to find the file. 

As to claim 13, see the rejection of claim 2. 
As to claim 14, see the rejection of claim 3. 
As to claim 15, see the rejection of claim 6. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES D ADAMS whose telephone number is (571)272-3938. The examiner can normally be reached M-F, 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES D ADAMS/           Primary Examiner, Art Unit 2152